Exhibit 10.11

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Asterisks denote omissions.

START EDUCATION LOAN PROGRAM

MARKETING COORDINATION AGREEMENT

among

CHARTER ONE BANK, N.A.

and

THE FIRST MARBLEHEAD CORPORATION

This MARKETING COORDINATION AGREEMENT (this “Agreement”) is entered into by and
between Charter One Bank, N.A., a national banking association organized under
the laws of the United States having an office at 1215 Superior Avenue,
Cleveland, Ohio 44114 (“Lender”) and The First Marblehead Corporation, a
Delaware corporation having a principal place of business at 800 Boylston St.,
34th Floor, Boston, Massachusetts 02199 (“Program Manager”).  This Agreement is
dated as of April 26, 2005.

W I T N E S S E T H

WHEREAS, the parties desire that Program Manager coordinate the design,
development, and testing of direct and mass marketing strategies for the Start
Education Loan Program; and

WHEREAS, the parties desire to test the re-branding of the Start Education Loan
Program and desire that Program Manager coordinate brand design and development
as well as marketing design and development for such new loan program(s).

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, it is hereby agreed as follows:

Section 1:               DEFINITIONS.  Capitalized terms used herein without
definition shall have the meaning assigned to them in that certain Note Purchase
Agreement between Lender and Program Manager dated March 25, 2004.

1.01                        “Advertising Firm” has the meaning assigned in
Section 2.01(a).

1.02                        “Applicable Law” means all laws, rules and
regulations of the United States or the Commonwealth of Massachusetts.

1.03                        “Customer” means any individual who applies to
Lender for and/or obtains from Lender a consumer-purpose financial product or
service.

1.04                        “Customer Information” means (A) “nonpublic personal
information” as such term is defined in the Privacy Requirements (as defined
below); and (B) any personally identifiable information or records in any form
(oral, written, graphic, electronic, machine-readable, or otherwise) relating to
a Customer, including, but not limited to: a Customer’s name, address, telephone
number, account number, loan payment or

1


--------------------------------------------------------------------------------


transactional account history, account status; and the fact that the Customer
has a relationship with Lender; provided however that De-identified Customer
Information is Proprietary Information.

1.05                        “Damages” means any and all assessments, judgments,
claims, liabilities, losses, costs, damages, or expenses, including, but not
limited to, interest, penalties, and reasonable attorneys’ fees, expenses, and
disbursements in connection with an action, suit or proceeding.

1.06                        “De-identified Customer Information” means Customer
Information that has had all personal information, such as name, social security
number, or address, which might allow a user to match data to a specific
individual, removed. De-identified Customer Information is Proprietary
Information.

1.07                        “EB Loans” or “Experimental Brand Loans” are
Non-Referral Start Loans, with the exception that the loans are marketed and
branded under a different name pursuant to Section 2.02.

1.08                        “EB Program Plan” has the meaning assigned in
Section 2.02(b).

1.09                        “FindTuition Start Loans” shall mean Start Education
Loans marketed by CAREERBUILDER, LLC, d/b/a FINDTUITION.COM (“FindTuition”)
pursuant to that certain Services Agreement by and among the parties and
FindTuition dated April 1, 2005 (the “Services Agreement”).  Any provisions set
forth herein relating to FindTuition Start Loans, including, without limitation,
the [**], shall only be effective if, as and when the First Amendment to Note
Purchase Agreement and the Services Agreement have each been executed by the
parties; otherwise, any reference to such term shall be disregarded for purposes
of this Agreement.

1.10                        “First Amendment to Note Purchase Agreement” means
the first amendment to the Note Purchase Agreement executed by and among the
parties dated March 1, 2005.

1.11                        “Information Security Program” means written
policies and procedures adopted and maintained to (A) ensure the security and
confidentiality of Customer Information; (B) protect against any anticipated
threats or hazards to the security or integrity of the Customer Information; and
(C) protect against unauthorized access to or use of the Customer Information
that could result in substantial harm or inconvenience to any Customer.

1.12                        “Initial Term” has the meaning assigned in Section
7.01.

1.13                        “Initial Vendors” means the Vendors approved by
Lender upon execution of this Agreement to act as Advertising Firms, Marketers,
Service Providers or any combination thereof, which are set forth in Exhibit A
attached hereto.

1.14                        “Marketer” has the meaning assigned in Section
2.01(a).

1.15                        “Marketing Materials” means all promotional material
prepared pursuant to the Start Program Plan (as defined below) or the EB Program
Plan (as defined below), including

2


--------------------------------------------------------------------------------


without limitation printed materials, brochures, media script, television and
radio content, telemarketing scripts, fliers, inserts and any web sites or web
pages promoting Non-referral Start Loans and EB Loans.

1.16                        “Non-Referral Start Loans” are Start Education Loans
not marketed by a Referral Marketer (as defined in the Wholesale Marketing
Agreement) and for which no marketing fee is due to a Referral Marketer under a
Referral Marketing Agreement.

1.17                        “Privacy Requirements” means (A) Title V of the
Gramm-Leach-Bliley Act, 15 U.S.C. 6801 et seq.; (B) federal regulations
implementing such act and codified at 12 CFR Parts 40, 216, 332, and 573; (C)
Interagency Guidelines Establishing Standards For Safeguarding Customer
Information and codified at 12 C.F.R. Parts 30, 208, 211, 225, 263, 308, 364,
568, and 570; and (D) other applicable federal, state and local laws, rules,
regulations, and orders relating to the privacy and security of Customer
Information.

1.18                        “Program Agreements” means the following:

·                  Note Purchase Agreement between Lender and Program Manager of
March 25, 2004, as amended (“Note Purchase Agreement”);

·                  Security Agreement between Lender and TERI of March 25, 2004
(“Security Agreement”);

·                  Control Agreement between Lender and Program Manager of March
25, 2004 (“Control Agreement”);

·                  Loan Origination Agreement between Lender and TERI of March
25, 2004 (“Loan Origination Agreement”);

·                  Guaranty Agreement between the Lender and TERI, as guarantor,
of March 25, 2004 as amended (“Guaranty Agreement”); and,

·                  Wholesale Marketing Agreement between the Lender and Program
Manager of October 23, 2004, as amended (“Wholesale Marketing Agreement”).

1.19                        “Program Loans” shall mean Start Education Loans and
EB Loans.

1.20                        “Proprietary Information” shall mean information
that a party receives during the course of and/or in connection with the
performance of this Agreement (the receiving party hereinafter called the
“Receiver”) that is a trade secret of the disclosing party (the party making the
disclosure being hereinafter called the “Disclosing Party”) or is information
which (a) is not generally ascertainable from public or published information,
(b) provides the Disclosing Party with a competitive business advantage, and (c)
if disclosed by the Receiver might cause competitive harm or otherwise adversely
impact the interests of the Disclosing Party, including without limitation, any
of the same relating to or owned by any subsidiary or affiliate of the
Disclosing Party; provided however that Proprietary Information shall
specifically exclude Customer Information.  Proprietary Information shall
include without limitation De-identified Customer Information, and any
information derived from, based on, or incorporating De-identified Customer
Information, financial statements, costs and expense data, default and recovery
statistics, loan program parameters, risk management strategies, information
concerning operations and sales information.

1.21                        “Securitization Transaction” shall have the meaning
assigned in the Note Purchase Agreement.

3


--------------------------------------------------------------------------------


1.22                        “Service Mark” means all service marks set forth on
Exhibit B attached hereto and any other mark or brand designated by Program
Manager in writing as a test mark to be used in the EB Loan Program.

1.23                        “Service Provider” has the meaning assigned in
Section 2.01(a).

1.24                           “Start Education Loans” means Start Education
loans made by Lender conforming to the Program Guidelines, attached to the
Guaranty Agreement, as the same may be amended from time to time (“Program
Guidelines”).

1.25                        “Start Program Plan” has the meaning assigned in
Section 2.01(b).

1.26                        “Vendors” means Advertising Firms, Marketers and
Service Providers retained by Program Manager pursuant to this Agreement, to
market EB Loans and Non-Referral Start Loans.

1.27                        “Work Product” means all deliverables, materials,
software, flowcharts, ideas, concepts, designs, ad copy, and reports or other
analyses which relate to the Start Program Plan (defined below) or the EB
Program Plan (defined below), which are learned, developed or delivered during
the course of and/or in connection with the performance of this Agreement.

Section 2:                                            COORDINATION SERVICES

2.01                        Non-Referral Start Loans.

(a)                                  Vendors.

(i)                                     In furtherance of its efforts to locate
effective marketing outlets for the Start Education Loan Program, Lender hereby
authorizes and directs Program Manager to select and retain at Program Manager’s
sole cost and expense, subject to Lender approval as provided herein, one or
more expert marketing firms to: (A) prepare content and strategies for mass
marketing (such as television and radio) and direct marketing (such as
telemarketing and web-based marketing) with respect to the loan program (such
vendors collectively “Advertising Firms”) and (B) implement and administer all
consumer contact in accordance with such content and strategies (such vendors
collectively “Marketers”).

Program Manager shall not retain any Advertising Firm or Marketer without first
providing to Lender at least ten (10) days advance written notice of the
identity, qualifications, and general proposed activities of such Advertising
Firm or Marketer.  In the case of any Marketer, Program Manager shall also
provide with such notice specific information on how and where Marketer will
conduct its marketing activities, how each prospective Customer will be directed
to TERI for the purpose of initiating a loan application, and what, if any,
Customer information will be collected by Marketer in connection with Marketer’s
marketing activities.  Lender may object to the selection of such proposed
Advertising Firm or Marketer during said ten (10) day period, in which case
Program Manager shall meet with Lender to discuss Lender’s objections and will
not retain such Advertising Firm or Marketer without Lender’s written consent.
If

4


--------------------------------------------------------------------------------


Lender does not object within the ten (10) day period, Lender shall be deemed to
have approved such proposed Advertising Firm or Marketer for all purposes
disclosed to Lender in the applicable notice from Program Manager.

(ii)           In addition, Lender hereby authorizes Program Manager to locate
and retain one or more firms to provide ministerial services and production
commodities in connection with services received from Advertising Firms and
Marketers under this Agreement, including without limitation the provision of
media commodities, electronic provision of a web-hosting environment, printing,
letter shop, data processing, broadcast production and editing services (such
vendors collectively “Service Providers”).

(b)                                 Test Marketing.  Program Manager will
oversee the design and development of test marketing campaigns, and, based upon
the results of such research, coordinate more broad-based campaigns (such
services collectively “the Start Program Plan”). The purpose of the Start
Program Plan shall be to test the efficacy of the media channels, placement,
messaging and offers involved in promoting the Start Education Loan Program.

(c)                                  Marketing Material Compliance. Program
Manager covenants that it will use its best efforts to cause all Marketing
Materials developed pursuant to the Start Program Plan to comply with Applicable
Law and to fairly and accurately present the Start Education Loans.  Program
Manager shall submit all Marketing Materials to Lender for approval in
accordance with Section 4.02(c). To the extent that content templates are
prepared, Program Manager shall submit templates of Marketing Materials to
Lender for approval in accordance with Section 4.02(c) and Program Manager may
then direct the use of Lender-approved templates without the need to seek
re-approval from Lender.

(d)                                 Program Manager Research; Ownership.  In
consideration of Program Manager’s payment of the costs associated with the
Start Program Plan, Program Manager shall own all right, title and interest in
and to all Work Product. Work Product shall not constitute a “work made for
hire” as that term is defined in the Copyright Act.  Program Manager may use
Work Product for any lawful purpose, including without limitation, in support of
other loan programs. Program Manager hereby grants Lender and its affiliates a
nontransferable, nonexclusive license to use Work Product.  Program Manager may
revoke this license at any time and this license shall terminate upon
termination or expiration of this Agreement. Neither Work Product, nor any
rights hereunder, may be transferred, assigned, leased or sub-licensed in whole
or in part by Lender without Program Manager’s prior written consent.

Lender agrees to cooperate with Program Manager in the protection of any
intellectual property rights that may derive as a result of services performed
or Work Product delivered under the terms of this Agreement.  Lender agrees to
provide reasonable assistance and to execute, acknowledge and deliver all
documents reasonably requested by Program Manager in the establishment,
publication, preservation, protection and enforcement of its rights in such Work
Product.

5


--------------------------------------------------------------------------------


2.02                           Experimental Brand Loan Program

(a)           Vendors.

(i)            In furtherance of its efforts to locate effective marketing
outlets for education loans, Lender hereby authorizes and directs Program
Manager to select and retain at Program Manager’s sole cost and expense, subject
to Lender approval as provided herein, one or more Advertising Firms to prepare
content and strategies for mass marketing (such as television and radio) and
direct marketing (such as telemarketing and web-based marketing) with respect to
the loan program and one or more Marketers to implement and administer all
consumer contact in accordance with such content and strategies.

Program Manager shall not retain any Advertising Firm or Marketer without first
providing to Lender at least ten (10) days advance written notice of the
identity, qualifications, and general proposed activities of such Advertising
Firm or Marketer.  In the case of any Marketer, Program Manager shall also
provide with such notice specific information on how and where Marketer will
conduct its marketing activities, how each prospective Customer will be directed
to TERI for the purpose of initiating a loan application, and what, if any,
Customer information will be collected by Marketer in connection with Marketer’s
marketing activities.  Lender may object to the selection of such proposed
Advertising Firm or Marketer during said ten (10) day period, in which case
Program Manager shall meet with Lender to discuss Lender’s objections and will
not retain such Advertising Firm or Marketer without Lender’s written consent.
If Lender does not object within the ten (10) day period, Lender shall be deemed
to have approved such proposed Advertising Firm or Marketer for all purposes
disclosed to Lender in the applicable notice from Program Manager.

(ii)           In addition, Lender hereby authorizes Program Manager to locate
and retain Service Providers to provide ministerial services and production
commodities as necessary in connection with services received from Advertising
Firms and Marketers under this Agreement, including without limitation the
provision of media commodities, electronic provision of a web-hosting
environment, printing, letter shop, data processing, broadcast production and
editing services.

(b)                                 Test Marketing.  Program Manager will
oversee the design and development of test brands and test marketing campaigns,
and, based upon the results of such research, coordinate more broad-based
campaigns (such services collectively “the EB Program Plan”). The purpose of the
EB Program Plan shall be to test the efficacy of brands and media channels,
placement messaging and offers in promoting education loan products.

(c)                                  Marketing Material Compliance. Program
Manager covenants that it will use its best efforts to cause all Marketing
Materials developed pursuant to the EB Program Plan to comply with Applicable
Law and to fairly and accurately present the EB Loans.  Program Manager shall
submit all Marketing Materials to Lender for approval in accordance with Section
4.02(c). To the extent that content templates are prepared, Program Manager
shall submit templates of Marketing

6


--------------------------------------------------------------------------------


Materials to Lender for approval in accordance with Section 4.02(c) and Program
Manager may then direct the use of Lender-approved templates without the need to
seek re-approval from Lender. Program Manager may submit proposed changes to the
templates as needed.

(d)                                 Program Manager Research; Ownership.  In
consideration of Program Manager’s payment of the costs associated with the EB
Program Plan, Program Manager shall own all right, title and interest, including
all copyright and proprietary rights, in and to all Work Product, including
without limitation any and all trademarks developed pursuant to the EB Program
Plan. Work Product shall not constitute a “work made for hire” as that term is
defined in the Copyright Act.  Program Manager may use Work Product for any
lawful purpose, including without limitation, in support of other loan programs.
Program Manager hereby grants Lender and its affiliates a nontransferable,
nonexclusive license to use Work Product.  Program Manager may revoke this
license at any time and this license shall terminate upon termination or
expiration of this Agreement. Neither Work Product, nor any rights hereunder,
may be transferred, assigned, leased or sub-licensed by Lender in whole or in
part without Program Manager’s prior written consent.

Lender agrees to cooperate with Program Manager in the protection of any
intellectual property rights that may derive as a result of services performed
or Work Product delivered under the terms of this Agreement.  Lender agrees to
provide reasonable assistance and to execute, acknowledge and deliver all
documents reasonably requested by Program Manager in the establishment,
publication, preservation, protection and enforcement of its rights in such Work
Product.

2.03                        Follow Up Marketing.  Program Manager may perform
any additional services on behalf of Lender as agreed in writing by Lender and
Program Manager.

2.04                        Analytical Work Product.   Program Manager shall use
the data collected in activities conducted under sections 2.01, 2.02 and 2.03 of
this Agreement to prepare analytical Work Product with respect to the results of
those activities, including, without limitation, reports or studies regarding
marketing trends, the effectiveness of content and media and of techniques for
utilizing each of these. Such reports or studies may include comparative
analyses of the capacity of experimental marketing techniques to reach customers
not found through customary means (e.g., compare television responders to
purchased target marketing direct mail lists).  Program Manager shall use any
and all applicant and customer data collected in the activities described in
sections 2.01, 2.02 and 2.03 for such purposes, subject in all cases to the
confidentiality and data security provisions of this Agreement.

2.05                           Consideration.  As consideration for services
performed by Program Manager under this Agreement, Program Manager shall be paid
an annual fee payable in periodic installments, which shall become due
concurrent with the closing of each Securitization Transaction. Such fee shall
represent the recoupment of Program Manager’s overhead and expenses related to
this Agreement and shall be payable through an assignment of a portion of
Lender’s rights to the amounts set forth in: (i) Section 2.04 of the Note
Purchase Agreement in subsection (e) of the paragraph that defines “Minimum
Purchase

7


--------------------------------------------------------------------------------


Price” for Start Program Loans (as set forth in the Note Purchase Agreement and
as may be hereafter amended, the “Fee Provision”) and (ii) Section 2.04 of the
Note Purchase Agreement in subsection (e) of the paragraph that defines “Minimum
Purchase Price” for [**] Start Loans (as most recently set forth in the First
Amendment to Note Purchase Agreement and as may be hereafter amended, the “[**]
Fee Provision”)

In accordance therewith, Lender hereby assigns to Program Manager all right
title and interest in those portions of the sums due under the Fee Provision and
the [**] Fee Provision that are calculated as follows for each Securitization
Transaction:

(a)                                  [**] sums due under the Fee Provision which
relate to Non-Referral Start Loans (“S1”) minus [**] percent ([**]%) of the
total principal of all Non-Referral Start Loans being transferred (“T1”), which
is otherwise stated as [**]; and,

(b)                                 [**] sums due under the [**] Fee Provision
(“S2”) minus [**] percent ([**]%) of the total principal of all [**] Start Loans
being transferred (“T2”), which is otherwise stated at [**].

This assignment shall survive termination of this Agreement. Payments under this
Section 2.05 are the sole consideration earned by or payable to Program Manager
from Lender for its services under this Agreement.

2.06                           Intellectual Property Development.  Program
Manager shall be responsible for obtaining and evaluating trademark conflict
searches, as well as preparing and filing trademark applications at it own cost
and expense.

Section 3:               SERVICE MARK LICENSE

3.01                           Service Mark License.  Program Manager hereby
grants to Lender a limited, nonexclusive license to use the Service Mark.  This
license is limited to uses to market loans pursuant to this Agreement and the
Program Agreements. Program Manager may revoke this license at any time and this
license shall terminate upon termination or expiration of this Agreement.

Section 4:               COVENANTS

4.01                        Covenants of Program Manager.  In furtherance of and
in order to effectuate the foregoing, Program Manager agrees and warrants that:

(a)                                  Program Manager shall be responsible for
coordinating the Start Program Plan and the EB Program Plan, including without
limitation the development of advertising ideas and programs, and the design and
preparation of the advertisements.

(b)                                 All Marketing Materials prepared pursuant to
this Agreement shall be subject to Lender’s expedited prior review and approval
process pursuant to Section 4.02(c); provided, however, that Program Manager may
direct the use of Lender-approved templates without the need to seek re-approval
from Lender.

8


--------------------------------------------------------------------------------


(c)                                  Advertisements prepared pursuant to this
Agreement shall not infringe any copyright, trademark or other proprietary right
of any third party and will not defame, or invade the rights of privacy or
publicity of any kind of, any third party.

(d)                                 Program Manager shall enter into appropriate
contracts with all Vendors. Such contracts shall require that any marketing to
prospective Customers, including but not limited to telemarketing, be conducted
in the name of Lender and comply with all marketing procedures developed by
Program Manager and approved by Lender. In addition, any such contracts shall
contain, without limitation, the following provisions for the benefit of Program
Manager and Lender:

(i)                                     Restrictions on Customer Information in
full conformity with Program Manager’s obligations under Section 10 of this
Agreement.

(ii)                                  Vendor management provisions in full
conformity with Program Manager’s obligations under Section 11 of this
Agreement.

(iii)                               Remedies available to Program Manager and
Lender to enforce the foregoing, including without limitation equitable remedies
to enforce obligations arising under Sections 9, 10, and 11 below.

(iv)                              Compensation provisions requiring that payment
for all marketing to prospective Customers, if any, be compensated on a flat fee
hourly basis, or other basis not tied to specific transactions.

(v)                                 Representations and warranties that the
Vendor is duly qualified to do business and is in good standing (or is exempt
from any requirements to so qualify) and has obtained all necessary licenses and
approvals from any government authority within any jurisdiction that requires
such qualification, license or approval (collectively the “Government
Approvals”), except where the failure to obtain such Government Approvals would
not have a material adverse effect on the Vendor’s ability to perform its
obligations under such contract, nor a material adverse effect on Lender,
Program Manager, or the Program Loans

(vi)                              A requirement that an opinion of Vendor’s
outside counsel for the benefit of Program Manager and Lender be provided, in
form and substance satisfactory to counsel for Program Manager and Lender, to
the effect that Vendor has all Governmental Approvals necessary or appropriate
for its performance of all of its obligations under such agreement, other than
those Governmental Approvals the absence of which would not have a material
adverse effect on the Vendor’s ability to perform its obligations under such
contract, nor a material adverse effect on Lender, Program Manager, or the
Program Loans.

(vii)                           Such other provisions as Lender may reasonably
request for its protection as a third-party beneficiary of such contract. 
Program Manager shall not enter into any such contract without first providing
to Lender at least ten (10) days advance written notice of Program Manager’s
intention to enter into such contract, together with a copy of the proposed form
of the

9


--------------------------------------------------------------------------------


contract.  Lender may object to the form of the contract during said ten (10)
day period, in which case Program Manager shall meet with Lender to discuss
Lender’s objections and will not execute such contract without Lender’s written
consent. If Lender does not object within the ten (10) day period, Lender shall
be deemed to have approved such proposed contract in the form provided to Lender
in the applicable notice from Program Manager.

The provisions of subsections 4.01(d)(vi) and (vii) shall not apply to contracts
with the Initial Vendors, each of whom have been approved by Lender upon
execution of this Agreement. Program Manager has provided copies of preexisting
Agreements with [**] to Lender.  The remaining three Initial Vendors are
Advertising Firms whose activities are clearly not licensable and whose
agreements are in substantially final form. Program Manager shall provide copies
of such agreements to Lender upon execution.

4.02                        Covenants of Lender.  In furtherance of and in order
to effectuate the foregoing, Lender agrees that:

(a)                                  Lender shall fund all Non-Referral Start
Conforming Loans and all Experimental Brand Conforming Loans pursuant to its
obligations under the Start Education Loan Program Agreements.

(b)                                 Lender hereby authorizes Program Manager as
its agent, to the extent permitted by applicable law, to use data collected from
both Start Education Loan applications and inquiries and EB Loan applications
and inquiries to conduct further marketing research, including but not limited
to retaining sources of customer lists to compare such lists with data obtained
from such inquiries. Any disclosure to third parties of test results, reports,
analyses and copies of advertisements shall delete any reference to the Lender
and any Customer Information, and Program Manager shall not refer to Lender in
future use of such material without the Lender’s express written consent.

(c)                                  Lender shall provide an expedited review
and approval process for all Marketing Materials submitted to it pursuant to
this Agreement. Program Manager’s marketing department and legal counsel shall
use best efforts to cause all Marketing Materials to comply with Applicable Law
and the Start Education Loan Program (the “Initial Review”). Thereafter, Program
Manager will forward such Marketing Materials along with opinion of legal
counsel with respect to the Initial Review to Lender and Lender shall review the
same within two (2) business days. Program Manager shall make all changes
identified by Lender as legally required, which changes Lender shall warrant to
be in conformity with Applicable Law and the Start Education Loan Program.

(d)                                 Lender shall instruct TERI to cause its
subcontractor First Marblehead Education Resources, Inc. to provide Customer
Information received in connection with applications generated under this
Agreement to Program Manager.

10


--------------------------------------------------------------------------------


Section 5:                                            REPRESENTATIONS AND
WARRANTIES.

5.01                        Representations and Warranties of the Parties. 
Lender and Program Manager each hereby represents and warrants to the other
throughout the term of this Agreement that:

(a)                                  It is duly organized and existing in good
standing under the laws of its state of incorporation (or in the case of Lender,
under the laws of the United States) and has, in all material respects, full
power and authority to own its properties and conduct its business as presently
owned or conducted, and to execute, deliver and perform its obligations in
connection with this Agreement.

(b)                                 It is duly qualified to do business and is
in good standing (or is exempt from any requirements to so qualify) and has used
its best efforts to obtain all necessary licenses and approvals from any
government authority within any jurisdiction that requires such qualification,
license or approval, except where the failure to qualify or obtain licenses or
approvals would not have a material adverse effect on its ability to perform its
obligations under this Agreement or upon the Non-Referral Start Loans or EB
Program Loans.

(c)                                  The execution, delivery and performance of
this Agreement and the consummation of the transactions provided for in this
Agreement have been duly approved and authorized by all necessary organizational
action.  Each party acknowledges that this Agreement constitutes a legal, valid
and binding obligation, that is enforceable in accordance with its terms, except
that enforcement thereof may be limited by receivership, conservatorship,
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability relating to or affecting creditors’ rights or general equity
principles (regardless of whether such matters are considered a proceeding in
equity or at law) and the availability of equitable remedies.

(d)                                 The execution and delivery of this
Agreement, the performance of the transactions contemplated by this Agreement,
and the fulfillment of the terms of this Agreement will not conflict with,
violate or result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
any indenture, contract, agreement, mortgage, deed of trust, or other instrument
to which it is a party or by which it or any other properties are bound which
would have a material adverse effect on it’s ability to exercise its rights or
performance obligations hereunder.

(e)                                  As of the date hereof, there are no
proceedings or investigations pending, or to the best of the knowledge of the
party, threatened against it before any governmental authority: (i) asserting
the invalidity of this Agreement; (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement; (iii) seeking any
determination or ruling that, in reasonable judgment, would both materially and
adversely affect the exercise by the Party of its rights or performance of its
obligations under this Agreement; or (iv) seeking any determination or ruling
that would materially and adversely affect the validity or enforceability of
this Agreement.

11


--------------------------------------------------------------------------------


Section 6:               CONDITIONS ON OBLIGATIONS

6.01                        Conditions on Obligations Relating to FT.com.  Any
provisions set forth herein relating to FindTuition Start Loans, including,
without limitation, the [**], shall only be effective if, as and when the First
Amendment to Note Purchase Agreement and the Services Agreement have each been
executed by the parties; otherwise, any reference to such term shall be
disregarded for purposes of this Agreement.

Section 7:               TERM AND TERMINATION.

7.01                        Term of Agreement.  Unless earlier terminated under
7.02, 7.03, 7.04, 7.05, or 7.06 of this Agreement shall commence on the date set
forth above and shall continue for a period of one (1) year from the
May 1st immediately succeeding the date set forth above (the “Initial Term”). 
Upon conclusion of the Initial Term or any succeeding term, this Agreement shall
automatically renew for an additional one-year period on each May 1st; unless
terminated by any party to this Agreement by written notice to the other party
given at least ninety (90) days prior to the end of the then current term.

7.02                        For Cause Termination.  Either party to this
Agreement may terminate this Agreement for cause if:

(a)                                  A party to this Agreement has breached any
covenant, representation or warranty contained in this Agreement and has failed
to remedy such breach within thirty (30) days after written notice from the
non-breaching party specifying the breach and demanding cure; or

(b)                                 Another party to this Agreement shall be
subject as a debtor in any bankruptcy, insolvency or other similar proceeding
(including, without limitation a receivership conducted by a federal banking
agency), which proceeding is not dismissed within sixty (60) days after the
filing thereof.

7.03                        Termination of Program Agreements.  Either party may
immediately terminate this Agreement upon termination of one or more of the
Program Agreements.

7.04                        Termination by Program Manager.   Program Manager
may terminate this Agreement by thirty (30) days written notice to Lender.

7.05        Termination due to Change in Control.

(a)                                  In the event that the Lender undergoes a
Change in Control (as defined in subsection (b) below), Lender shall notify
Program Manager of the same in writing promptly following the occurrence
thereof.  In addition, Program Manager shall have the right, exercisable by
written notice to the Lender within one hundred eighty (180) days following its
receipt of such notice, to terminate the this Agreement.  In the event that
Lender undergoes more than one Change of Control, Program Manager shall have the
foregoing rights with respect to each such event.

12


--------------------------------------------------------------------------------


(b)                                 For purposes hereof, the term “Change in
Control” shall mean: any of the following in one or a series of transactions: 
(1) the acquisition by any other entity, individual or group (within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) of beneficial ownership (as defined in Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
common stock and/or other securities which have more than fifty percent (50%) of
the combined voting power of the securities entitled to vote in the election of
directors; or (2) the sale of a material portion of the assets to any other
entity, individual or group; or (3) the reorganization, merger or consolidation
in which the shareholders immediately before such event will not immediately
thereafter own more than fifty percent (50%) of the combined voting power
entitled to vote in the election of directors of the reorganized, merged or
consolidated voting securities.

7.06                        Regulatory Suspension.  Program Manager may suspend
its activities pursuant to this Agreement immediately on written notice if it
determines that continued activity hereunder requires that it obtain a license,
approval, or other governmental consent the lack of which could have a material
adverse effect upon Lender, Program Manager, or the Start Education Loan
Program.  Following receipt of such notice, Program Manager shall have one
hundred eighty (180) days to obtain such license, approval or consent, and such
suspension shall continue only so long as is necessary to obtain such license,
approval or consent.  During such one hundred eighty (180) day period, Lender
shall use commercially reasonable efforts to comply with Program Manager’s
reasonable requests relating to such license, approval or consent and otherwise
cooperate with Program Manager in Program Manager’s attempt to obtain address
such license, approval or consent.  If such license, approval or consent is not
obtained by the end of such one hundred eighty (180) day period, this Agreement
shall automatically terminate.

7.07                        Effect of Termination.  Upon termination hereof,
Lender shall cease all uses of the Service Mark, which is the property of
Program Manager.  Lender’s nonexclusive license to use Work Product shall
terminate.  Program Manager shall cease to coordinate and pay for marketing
services for loans funded by Bank.  Program Manager may continue to perform
coordination services on behalf of a new lender who has agreed to fund the Start
Education Loan Program, and Lender shall not interfere with Program Manager’s
efforts to arrange the same.

7.08                        Right and Obligations Upon Termination; Survival. 
Termination of this Agreement shall not affect rights and obligations accruing
prior to the date of termination including without limitation the provisions of
Sections 2.01(d), 2.02(d), 2.04, 2.05, 3.01, 8, 9, and 10, all of which shall
survive termination.

Section 8:                                            REMEDIES

8.01                        Remedies for Breach of Confidentiality
Obligation.    The parties agree that any breach or threatened breach of Section
9 (Confidentiality) of this Agreement by the Receiver would cause not only
financial harm, but irreparable harm to the Disclosing Party; and that money
damages will not provide an adequate remedy for such harm.  In the event of a
breach or threatened breach of Section 9 of this Agreement by Receiver, the
Disclosing Party shall, in addition to any other rights and remedies it may
have, be entitled to an

13


--------------------------------------------------------------------------------


injunction (without the necessity of posting any bond or surety) restraining the
Receiver from disclosing or using, in whole or in part, any Proprietary
Information.

8.02                        Remedies for Breach of Privacy and Security
Obligations.  The parties agree that any breach or threatened breach of Section
10 of this Agreement by Program Manager would cause not only financial harm, but
irreparable harm to Lender, and their respective affiliates; and that money
damages will not provide an adequate remedy for such harm.  In the event of a
breach or threatened breach of Section 10 of this Agreement by Program Manager,
Lender shall, in addition to any other rights and remedies it may have, be
entitled to (i) terminate this Agreement and any and all other agreements
between Lender and Program Manager immediately; (ii) obtain equitable relief,
including, without limitation, an injunction (without the necessity of posting
any bond or surety) to restrain such breach; and (iii) pursue all other remedies
Lender may have at law or in equity.

Section 9:                                            GENERAL CONFIDENTIALITY
OBLIGATIONS

9.01                        [INTENTIONALLY OMITTED]

9.02                        General Confidentiality and Non-Disclosure
Obligations; Exceptions.  The Receiver agrees to hold in confidence all
Proprietary Information disclosed to Receiver by the Disclosing Party, provided
that the following shall be excluded from the definition of Proprietary
Information for the purposes of this Agreement:

(a)                                  ideas and information which, at the time of
disclosure, are in the public domain or which, after disclosure, become part of
the public domain through publication or otherwise through no fault of Receiver;

(b)                                 ideas and information which Receiver can
show are lawfully in its possession at the time of disclosure and were not
acquired, directly or indirectly, from the Disclosing Party or any of its
affiliates;

(c)                                  ideas and information which are
legitimately furnished to Receiver as a matter of right and without a binder of
confidentiality from a third party; or

(d)                                 ideas and information developed
independently and which Receiver can show by contemporaneous records were
developed without reference to Proprietary Information received from the
Disclosing Party or any of its affiliates.

9.03                        Specific Confidentiality Requirements.  To secure
the confidentiality attaching to the Proprietary Information, Receiver shall:

(a)                                  keep all documents and any other material
containing or incorporating any of the Proprietary Information at the usual
place of business of the Receiver, subject to physical access restrictions
acceptable to the Disclosing Party;

(b)                                 not use, reproduce, transform or store any
of the Proprietary Information in any externally accessible computer or
electronic information retrieval system unless such computer or system is secure
against unauthorized access;

14


--------------------------------------------------------------------------------


(c)                                  allow access to the Proprietary Information
exclusively to those employees of Receiver who have a need to see and use it
pursuant to this Agreement, and shall inform each of said employees of the
confidential nature of Proprietary Information and of the obligations of
Receiver in respect thereof;

(d)                                 make copies of the Proprietary Information
only to the extent that the same is required for the purposes of this Agreement;

(e)                                  upon termination of this Agreement, destroy
all documents and other materials in the possession, custody or control of
Receiver that contain or incorporate any part of the Proprietary Information;
and,

(f)                                    if requested by the Disclosing Party,
cause any employee, representative, agent or subcontractor of Receiver to enter
into a non-disclosure agreement with the Disclosing Party to protect Proprietary
Information in a manner satisfactory to the Disclosing Party.

9.04                        Procedures for Security Breaches.  In the event
Receiver knows or reasonably believes that there has been any unauthorized
access (or attempted unauthorized access) to Proprietary Information in the
possession or control of Receiver that compromises (or threatens to compromise)
the security, confidentiality or integrity of such Proprietary Information,
Receiver shall take the following actions:

(a)                                  immediately notify the Disclosing Party of
such unauthorized access or attempted unauthorized access;

(b)                                 take reasonable steps to remedy the
circumstances that permitted any such unauthorized access to occur; and

(c)                                  take reasonable steps to prohibit further
disclosure of Proprietary Information.

9.05                        Exception for Disclosure Under Legal Process. 
Receiver shall not be liable for the disclosure of any Proprietary Information,
if such disclosure is made pursuant to legal process; provided, however, that
Receiver shall exercise the same efforts to protect the confidentiality of such
Proprietary Information as it would for its own confidential information
pursuant to legal process, and shall make no such disclosure without giving at
least thirty (30) days, or a shorter period if legally required when process is
received, written notice to the Disclosing Party, together with a copy of the
legal process compelling any such disclosure.

9.06                        Obligation not to Use Proprietary Information. 
Receiver agrees that it will not, without the written permission of the
Disclosing Party, use Proprietary Information for any purpose other than
performance of its obligations under this Agreement, and agrees not to use, copy
or disclose, directly or indirectly, to any third party other than its
affiliates and professional advisors, if any, any Proprietary Information
without the prior written consent of the Disclosing Party.

9.07                        Intellectual Property Rights.  In the event that
Proprietary Information is or becomes the subject of one or more patents,
copyrights or applications therefor, Receiver agrees and understands that the
Disclosing Party will have all the rights and remedies available to it

15


--------------------------------------------------------------------------------


as a result of such patents, copyrights or applications.  This Agreement does
not constitute a license for development, manufacture or sale by Receiver of
products or services based on Proprietary Information or for use of Proprietary
Information by Receiver except as provided herein.

9.08                        Receiver Obligations Following Termination.  In the
event this Agreement is terminated for any reason, Receiver will:

(a)                                  promptly return to Disclosing Party the
original and all copies of all Proprietary Information;

(b)                                 destroy all notes and copies thereof made by
Receiver’s officers, employees, counsel, business advisers or agents containing
Proprietary Information; and,

(c)                                  Upon request by Disclosing Party, Receiver
shall provide an officer’s certificate from a senior officer of Receiver
acceptable to the Disclosing Party which includes a description of all materials
returned and/or destroyed in accordance with this Section 9.08, and
certification that Receiver is in full compliance with the terms of this Section
9.08.

Section 10:                                      PRIVACY AND SECURITY OF
CUSTOMER INFORMATION UNDER GRAMM-LEACH-BLILEY ACT

10.01                  Privacy of Customer Information Under Gramm-Leach-Bliley
Act.

(a)                                  All Customer Information in the possession
of Program Manager, other than information independently obtained by Program
Manager and not derived in any manner from information obtained under or in
connection with this Agreement, is and shall remain confidential and proprietary
information of Lender.

(b)                                 Except in accordance with this Section 10.01
(b), Program Manager shall not disclose any Customer Information to any person
or entity, including, but not limited to, any of Program Manager’s employees,
agents, or contractors, or any third party which is not an Affiliate of Program
Manager.  Program Manager shall disclose Customer Information only to the extent
necessary to carry out Program Manager’s express obligations under this
Agreement, and for no other purpose.

(c)                                  If Program Manager proposes to disclose
Customer Information to any person or entity to assist Program Manager to
perform its duties under this Agreement, Program Manager shall first enter into
a written confidentiality agreement with such person or entity under which that
person or entity would be restricted from disclosing, using or duplicating such
Customer Information, except as contemplated under this Agreement. 
Notwithstanding any such confidentiality agreement, Program Manager shall remain
liable to Lender for any failure of such person or entity to comply with such
confidentiality agreement.

(d)                                 If requested by Lender, any employee,
representative, agent or subcontractor of Program Manager shall enter into a
non-disclosure agreement with Lender to protect the Customer Information in a
manner satisfactory to Lender, and Program Manager’s agreements with such person
shall contain such a covenant.

16


--------------------------------------------------------------------------------


10.02                  Use Of Customer Information Under Gramm-Leach-Bliley
Act.  Except in accordance with this Section 10.02, Program Manager shall not
use Customer Information for any purpose, including but not limited to the
marketing of products or services to, or the solicitation of business from,
Customers.  Program Manager may only use the Customer Information to the extent
necessary to carry out Program Manager’s express obligations under this
Agreement.

10.03                  Protection And Security Of Customer Information Under
Gramm-Leach-Bliley Act.

(a)                                  Program Manager shall maintain at all times
an Information Security Program.  Program Manager shall provide Lender with a
copy of its Information Security Program upon request, and shall notify Program
Manager of any changes to its Information Security Program.

(b)                                 Program Manager shall assess, manage, and
control risks relating to the security and confidentiality of Customer
Information, and shall implement the standards relating to such risks in the
manner set forth in the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information set forth in 12 CFR Parts 30, 208, 211, 225,
263, 308, 364, 568, and 570.

(c)                                  Without limiting the scope of the above,
Program Manager shall use at least the same physical and other security measures
to protect all Customer Information in Program Manager’s possession or control,
as Program Manager uses for its own confidential and proprietary information.

10.04                  Compliance With Privacy Requirements.  Program Manager
shall comply with all applicable Privacy Requirements.

10.05                  Loan Purchase.  Without limiting the foregoing, Lender
specifically agrees that, upon sale of Non-Referral Start Education Loans or EB
Loans in a Securitization Transaction pursuant to the Program Agreements, Lender
shall have no further interest in the customer relationship with the borrowers
thereunder (hereinafter the “Borrowers”) and shall not use information obtained
under this Agreement to solicit such Borrowers for any purpose.  The foregoing
restrictions on solicitations applies only to use of information obtained
pursuant to this Agreement and the Program Agreements.  Lender shall not be
restricted from utilizing other sources of contact information for Borrowers,
including, without limitation, any other relationship such Borrowers may have
with Lender or their inclusion on a contact list purchased by Lender. Lender
acknowledges that, upon sale of Non-Referral Start Education Loans or EB Loans
in a Securitization Transaction pursuant to the Program Agreements, Program
Manager shall have a customer relationship with the Borrowers and restrictions
upon Program Manager’s use of Customer Information pursuant to this Section 10
shall no longer apply with respect to such Borrowers.

17


--------------------------------------------------------------------------------


Section 11:                                      AUDIT RIGHTS AND OBLIGATIONS

11.01                  General Audit Rights.  Lender, its accountants, auditors,
representatives and any federal, state or local governmental or
quasi-governmental officials with regulatory authority over Lender or Lender’s
affiliates shall have the absolute right, at Lender’s expense, with reasonable
notice, at any time during or after the term of this Agreement:

(a)                                  to audit, examine, and/or copy all books,
records, documents, other writings, information, whether in hard copies,
electronic form or otherwise, relating to services to be provided by Program
Manager under this Agreement, at the location(s) where Program Manager maintains
such books, records, documents, writings and information; and

(b)                                 to conduct such other examinations, tests or
investigations with respect to the services to be provided under this Agreement
as Lender may deem necessary or desirable in Lender’s sole and absolute
discretion, it being acknowledged and agreed by Program Manager that Lender
shall have full and unrestricted rights of access at any time during normal
business hours.


11.02                  REGULATORY AGENCY REQUIREMENTS.  PROGRAM MANAGER
UNDERSTANDS AND ACKNOWLEDGES THAT PROGRAM MANAGER MAY BE SUBJECT TO EXAMINATION
BY ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL OR QUASI-GOVERNMENTAL OFFICIALS WITH
REGULATORY AUTHORITY OVER LENDER AND LENDER’S AFFILIATES.  PROGRAM MANAGER
AGREES TO COOPERATE FULLY WITH ANY EXAMINATION OR INQUIRY BY ANY SUCH OFFICIALS
OR OTHER REGULATORY BODY OR AGENCY.  PROGRAM MANAGER FURTHER ACKNOWLEDGES THAT
LENDER, AS AGENT FOR REGULATED FINANCIAL INSTITUTIONS, IS REQUIRED TO ENGAGE IN
ONGOING OVERSIGHT OF ITS RELATIONSHIP WITH PROGRAM MANAGER, INCLUDING, BUT NOT
LIMITED TO, REVIEWING PROGRAM MANAGER’S FINANCIAL CONDITIONS, COMPLIANCE WITH
PRIVACY LAWS AND REGULATIONS, INSURANCE COVERAGE, AND PERFORMANCE UNDER THIS
AGREEMENT. PROGRAM MANAGER AGREES TO NOTIFY LENDER PROMPTLY IN WRITING IN THE
EVENT IT EXPERIENCES ANY MATERIAL ADVERSE CHANGE, INCLUDING BUT NOT LIMITED TO,
MATERIAL FINANCIAL DIFFICULTY, OTHER CATASTROPHIC EVENT, MATERIAL CHANGE IN
STRATEGIC GOALS, OR SIGNIFICANT STAFFING CHANGES.


11.03                  OPERATIONAL AUDITS  UPON REASONABLE NOTICE FROM LENDER,
AND SUBJECT TO PROGRAM MANAGER’S REASONABLE SECURITY REQUIREMENTS, PROGRAM
MANAGER SHALL PROVIDE TO LENDER (AND LENDER’S INTERNAL AND EXTERNAL AUDITORS,
INSPECTORS, REGULATORS AND OTHER REPRESENTATIVES THAT LENDER MAY DESIGNATE FROM
TIME TO TIME) ACCESS AT REASONABLE HOURS TO PROGRAM MANAGER’S PERSONNEL, TO THE
FACILITIES AT OR FROM WHICH SERVICES ARE THEN BEING PROVIDED, AND TO PROGRAM
MANAGER’S RECORDS AND OTHER PERTINENT INFORMATION, ALL TO THE EXTENT RELEVANT TO
PROGRAM MANAGER’S OBLIGATIONS UNDER THIS AGREEMENT.  SUCH ACCESS SHALL BE
PROVIDED FOR THE PURPOSE OF PERFORMING AUDITS AND INSPECTIONS OF PROGRAM MANAGER
AND ITS BUSINESSES AND TO EXAMINE PROGRAM MANAGER’S PERFORMANCE UNDER THIS
AGREEMENT, INCLUDING: (I) VERIFYING THE INTEGRITY OF DATA RELATED TO OR
CONCERNING THE START PROGRAM PLAN OR THE EB PROGRAM PLAN ON PROGRAM MANAGER’S
SYSTEMS OR OTHERWISE IN PROGRAM MANAGER’S POSSESSION AND CONTROL; (II) EXAMINING
THE SYSTEMS THAT PROCESS, STORE, SUPPORT AND TRANSMIT SUCH DATA; (III) EXAMINING
THE CONTROLS (E.G., ORGANIZATIONAL CONTROLS, INPUT/OUTPUT CONTROLS, SYSTEM
MODIFICATION CONTROLS, PROCESSING CONTROLS, SYSTEM DESIGN CONTROLS AND ACCESS
CONTROLS) AND THE SECURITY, DISASTER RECOVERY AND BACK-UP PRACTICES AND
PROCEDURES; (IV) EXAMINING PROGRAM MANAGER’S MEASUREMENT, MONITORING AND
MANAGEMENT TOOLS; AND (V) ENABLING LENDER TO MEET APPLICABLE LEGAL, REGULATORY
AND CONTRACTUAL REQUIREMENTS.  PROGRAM MANAGER SHALL PROVIDE ANY ASSISTANCE
REASONABLY

18


--------------------------------------------------------------------------------



REQUESTED BY LENDER OR ITS DESIGNEE IN CONDUCTING ANY SUCH AUDIT, INCLUDING
INSTALLING AND OPERATING AUDIT SOFTWARE.

11.04                  Regulatory Audits.  Within thirty (30) days of its
receipt, Program Manager shall provide Lender with a copy of the results of any
audit performed by a federal, state or local regulator.  If such audit reveals
that the services provided by Program Manager pursuant to this Agreement do not
cause Program Manager’s operations to meet the auditor’s recommendation, then
Program Manager shall provide such further services as are necessary to bring
its operations into conformance with the auditor’s recommendations to such level
and degree, at no cost to Lender.

Section 12:                                      MISCELLANEOUS

12.01                  Notices.  All notices, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered personally or if mailed by Certified Mail, Return Receipt Requested,
Postage Prepaid or sent by a nationally recognized overnight courier as follows:

(a)

If to Lender:

 

 

Charter One Bank, N.A. c/o

 

 

Citizens Bank of Rhode Island

 

 

Attn: Education Finance Department

 

 

725 Canton Street

 

 

Norwood, MA 02062

 

 

 

 

(b)

If to Program Manager:

 

 

The First Marblehead Corporation

 

 

Attn: Law Department

 

 

800 Boylston Street, 34th Floor

 

 

Boston, MA 02199-8157

 

 

 

 

 

With a copy to:

 

 

First Marblehead Education Resources, Inc.

 

 

Attn: Chief Operating Officer

 

 

31 St. James Avenue, 6th Floor

 

 

Boston, MA 02116

 

 

 

 

 

and

 

 

 

 

 

Richard P. Hackett, Esq.

 

 

Pierce Atwood

 

 

One Monument Square

 

 

Portland, ME 04101

 

(c)                                  Or such other address or to the attention
of such other person as the recipient party shall have specified by prior
written notice to the sending party.

12.02                  Merger/Entire Agreement.  This Agreement (including the
Exhibits hereto), together with the Program Agreements, contains the entire
understanding of the parties hereto and

19


--------------------------------------------------------------------------------


supersedes all prior agreements and understandings relating to the subject
matter hereof. To the extent that the Program Agreements might apply to the
transactions governed hereby in any manner that is inconsistent with the terms
set forth herein, the terms of this Agreement shall control.

12.03                  Successors and Assigns.   This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Without limiting the foregoing, the parties
agree that this Agreement shall be binding on each party’s successors by merger,
consolidation or acquisition.  Either party may assign its rights and
obligations under this Agreement, or the entire Agreement, to an entity that is
either controlled by it or under common control with it; provided however, that
any such assignment by Lender shall be to a national banking association that
has the legal power and right to make Program Loans. Except as otherwise
expressly provided herein, neither this Agreement nor the rights and obligations
of any party hereunder, shall be assignable or transferable by such party
without the prior written consent of the other party.

12.04                  Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same document.

12.05                  Intent of the Parties.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.

12.06                  Severability.   The invalidity or unenforceability of any
term or provision of this Agreement shall not affect the validity or
enforceability of the remaining terms or provisions hereof, and this Agreement
shall be construed in all respects as if such invalid or unenforceable provision
was omitted.

12.07                  Choice of Law.  This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Massachusetts
without reference to the conflict of law provisions thereof.

12.08                  Modification/Waiver.

(a)                                  This agreement may be amended, supplemented
or modified only by a written instrument duly executed by or on behalf of each
party hereto.

(b)                                 No waiver of any of the provisions of this
Agreement or any Exhibit shall be deemed to be or shall constitute a waiver of
any other provision of this Agreement or any Exhibit, whether or not similar. 
No waiver by any party of any breach or violation of this Agreement or any
Exhibit shall be deemed or construed as a waiver of any subsequent breach or
violation thereof, whether or not similar.  No delay on the part of any party in
exercising any right, power or privilege hereunder or under any Exhibit shall
operate as a waiver thereof. No wavier shall be effective unless such waiver is
in writing.

12.09                  Third Party Beneficiaries.  Nothing in this Agreement or
in any Exhibit shall entitle any Person other than the parties or their
respective successors and permitted assigns to any claim, cause of action,
remedy or right of any kind.

20


--------------------------------------------------------------------------------


12.10                  Force Majeure and Restricted Performance.  If performance
by any party hereto of any obligation under this Agreement is prevented,
restricted, delayed or interfered with by reason of labor disputes, strikes,
acts of God, floods, lightning, severe weather, shortages of materials,
rationing, utility or communication failures, failure or delay in receiving
electronic data, earthquakes, war, revolution, civil commotion, acts of public
enemies, blockade, embargo or any Law, or any other act or omission whatsoever,
whether similar or dissimilar to those referred to in this clause, which is or
are beyond the reasonable control of that party, the party shall provide written
notice to the other parties to this Agreement identifying the cause of the
prevention, restriction, delay or interference and that party shall be excused
from the performance to the extent of the prevention, restriction, delay or
interference, so long as the party is taking reasonable action to accomplish
such performance as promptly as possible under the circumstances.

12.11                  WAIVER OF RIGHT TO JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHTS TO A TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF,
THIS AGREEMENT OR THE VALIDITY, INTERPRETATION OR ENFORCEMENT HEREOF OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY.

12.12                  Relationship of the Parties.  This Agreement shall not be
deemed to cause any party to this Agreement to be partners or joint venturers
with another party hereto, nor shall any party be deemed to constitute another
as an agent.  This Agreement relates only to the subject matter hereof and is
not intended to, nor shall it be construed to, benefit any person or entity
other than the parties, and there shall be no direct or indirect beneficiaries
of this Agreement.

12.13                  Limitation of Liability.   Neither party nor its
affiliates will be liable for incidental, indirect, consequential, special or
punitive damages to the other party or any other entity, including but not
limited to any loss of profits for all liabilities arising under or related to
this Agreement, even if the applicable party has been advised of the possibility
of such damages.

12.14                  Indemnity.  Program Manager hereby indemnifies and holds
harmless Lender from and against any and all loss, cost, damage or expense
(including without limitation, attorneys fees) incurred by Lender or its
respective officers, employees, directors, representatives and agents to the
extent such loss, cost damage or expense arises out of or results from any
breach by Program Manager of any of its representations or warranties or
covenants contained herein.

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto by their duly authorized representatives
have executed this Agreement as of the date first set forth above.

CHARTER ONE BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Michael McFarlane

 

 

Its:

Senior Vice President

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

By:

/s/ Larry Lutz

 

 

Its:

Executive Vice President

 

22


--------------------------------------------------------------------------------


TABLE OF EXHIBITS

Exhibit A

Initial Vendors

 

 

Exhibit B

Service Marks


--------------------------------------------------------------------------------


EXHIBIT A

INITIAL VENDORS

1.

[**]

 

Services: Interactive ad development, email development, online media placement,
analytical services, paid search

 

 

2.

[**]

 

Services: Advertising and direct mail development, production management,
analytical services, media planning and buying

 

 

3.

[**]

 

Services: Advertising and direct mail development

 

 

4.

[**]

 

Services: Proprietary research and program analysis services


--------------------------------------------------------------------------------


EXHIBIT B

Will contain START and ASTRIVE marks, as well as other FMC-licensed marks that
are test branded under this program.


--------------------------------------------------------------------------------


 

AMENDMENT
to
MARKETING COORDINATION AGREEMENT
START EDUCATION LOAN PROGRAM

This Amendment (“Amendment”) is entered into as of the 15th day of March, 2007,
by and between Charter One Bank, N.A., (“Lender”) and The First Marblehead
Corporation (“Program Manager”) with regard to the Marketing Coordination
Agreement by and between Lender and Program Manager dated April 26, 2005
(“MCA”). Capitalized terms used herein without definition have the meaning set
forth in the MCA.  Lender and Program Manager are hereinafter collectively
referred to as the “Parties” and each individually as a “Party”.

WHEREAS, Lender has entered into a certain Web Listing Agreement of
substantially contemporaneous date herewith with [**] (“[**] Agreement”); and

WHEREAS, the Parties agree to amend the consideration provisions of the MCA in
order properly allocate fees earned by [**] under the [**] Agreement.

NOW THEREFORE, in consideration of these presents and the covenants contained
herein the Parties hereto hereby agree as follows:

1.               Definitions.  Lender and Program Manager hereby amend Section 1
of the MCA by inserting the following definitions therein:

1.02A      “Astrive Loans” are Experimental Brand Loans marketed and branded
under the Astrive mark pursuant to Section 2.02 of this Agreement.

1.10A      “Fourth Amendment to Program Agreements” means the fourth amendment
to Program Agreements executed by and among the Parties and The Education
Resources Institute, Inc. (“TERI”) and dated May 1, 2006.

2.               Recoupment of Expenses.  Lender and Program Manager hereby
agree to amend and restate Section 2.05 of the MCA by deleting it in its
entirety and adopting the following in place thereof and substitution therefore:

2.05                           Consideration.

(a)                                  Non-Referral Start Loans.  As consideration
for services performed by Program Manager under this Agreement, Program Manager
shall be paid an annual fee payable in periodic installments, which shall become
due concurrent with the closing of each Securitization Transaction. Such fee
shall represent the recoupment of Program Manager’s out-of-pocket costs and
expenses associated with implementing and executing the EB Program Plan and
shall be payable through an assignment of a portion of Lender’s rights to the
amounts described in Section 2.04 of the Note


--------------------------------------------------------------------------------


 

Purchase Agreement in subsections (d)(1)-(7) of the paragraph that defines the
“Minimum Purchase Price” for “ASTRIVE DIRECT TO CONSUMER LOANS” (as most
recently set forth in the Fourth Amendment to Program Agreements and as may be
hereafter amended, the “Fee Provision”).

In accordance therewith and subject to subsection (b) below, Lender hereby
assigns to Program Manager all right, title and interest in the amounts
described in the Fee Provision minus [**] percent ([**] %) of the original
principal amount ([**]) or (if less) the remaining principal amount ([**]) of
the Non-Referral Start Loans being transferred.

(b)                                 [**] Loans. Notwithstanding anything else
herein to the contrary, all compensation earned by [**] under the [**] Agreement
shall be payable to [**] from the amounts described in the Fee Provision prior
to any assignment of fees under subsection (a).

3.  Full Force and Effect. As amended herein, the MCA remains in full force and
effect.


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto by their duly authorized representatives
have executed this Amendment as of the date first set forth above.

 

CHARTER ONE BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Dino DiMascio

 

Its:

Vice President

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

By:

/s/ Sandra M. Stark

 

Its:

Executive Vice President, Business Development

 

 


--------------------------------------------------------------------------------